Citation Nr: 1224695	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-38 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1973, including combat service in the Republic of Vietnam from December 1968 to December 1969 and from April 1972 to April 1973, and his decorations include the Bronze Star Medal with two Oak Leaf Clusters and the Air Medal with 49 Oak Leaf Clusters and "V" Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The jurisdiction of the case is currently with the Waco, Texas, RO.  

In January 2012 the Veteran provided testimony before the undersigned at a Travel Board hearing in Waco, Texas; a transcript of the hearing is of record.


FINDING OF FACT

The Veteran has bilateral hearing loss for VA compensation purposes that is related to in-service combat-related acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a-b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss.  This constitutes a complete grant of the benefit sought on appeal.  Thus, a discussion of VA's duties to notify and assist is unnecessary.

The Veteran asserts that service connection for bilateral hearing loss is warranted on the basis that he developed the condition due to in-service, combat-related acoustic trauma.  In support, in his statements the Veteran reports that the condition has been chronic since that time.  See, e.g., the Veteran's testimony before the undersigned in January 2012.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so are the consequences of that injury, at least in service.  Reeves v. Shinseki, No. 2011-7085 (Fed. Cir. Jun. 14, 2012).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  Id.; see also Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

The Veteran served in combat and was likely exposed to acoustic trauma while serving in Vietnam given that such exposure is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  His military occupational specialty was rotary wing aviator (helicopter pilot) and his medals reflect that he saw combat.  As such, VA must presume the occurrence of the in-service injury.  

Consistent with the Veteran's contention, the service treatment records show an increase in the thresholds of hearing in both ears between the November 1967 initial inservice audiogram and the November 1973 and September 1974 annual flying examination audiograms.  

On a private medical record dated in July 1999, the Veteran reported that he was a helicopter pilot in Vietnam "and being around all the turbines has caused him some hearing loss."

The record contains a November 2009 lay statement from a former service comrade of the Veteran who attested to the loud conditions in which they worked in Vietnam, particularly the noise from helicopter turbines and nearby artillery cannons.

The Veteran was treated for Meniere's disease in the left ear from 2004 to 2006.

A VA examination was conducted in October 2008.  The Veteran reported noise exposure in Vietnam as a helicopter pilot, with no postservice occupational noise exposure.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
15
15
LEFT
30
25
45
60
75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.

The audiologist stated that because the Veteran's hearing was within normal limits at separation from service and because of his post-service history of Meniere's disease, that the Veteran's current hearing loss was less likely due to military service. In January 2010 a VA audiologist also provided an opinion that the Veteran's hearing loss was not likely from military noise exposure.  

The medical evidence shows that the Veteran has currently diagnosed bilateral hearing loss for VA compensation purposes.  Further, the Board finds that he is both competent to report observing a decline in his hearing acuity during and since serving in combat in Vietnam, and that his account of having impaired hearing since that time is credible, especially given the elevated levels of hearing documented on the November 1973 and September 1974 flying examinations as well as the history provided to the private physician in 1999, prior to both his filing his claim for service connection and of his bout of Meniere's disease.  Moreover, the Board finds that the evidence is not sufficient to rebut the presumption that his bilateral hearing loss became manifest during his combat service.  See Reeves.  In light of his in-service, combat-related acoustic trauma, the credible history of hearing loss in and since service, and the diagnosis of bilateral hearing loss for VA compensation purposes, the Board finds that service connection for bilateral hearing loss is warranted because the disability had its onset in service.  


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


